Citation Nr: 1432003	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-41 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to February 1947 and from September 1951 to July 1953, so during World War II and the Korean Conflict.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a 
January 2008 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2012, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently, in January 2013, remanded the claim for further development - including especially for supplemental comment (addendum opinions) from examiners that previously had evaluated the Veteran concerning whether his service-connected disabilities, in combination, so in the aggregate not individually or piecemeal, are so disabling as to preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering only his service-connected disabilities (so not also his chronic obstructive pulmonary disease (COPD), etc.), also not his advancing age, but his level of education, prior work experience and training.  The Board indicated that it was not enough merely to indicate some form of less physically demanding or sedentary work is still a viable possibility unless the examiners provided with specificity some explanation as to how the Veteran's service-connected disabilities comport with or will allow him to satisfactorily perform this type of job and not still amount to a mere accommodation.  The Board explained it therefore was essential the examiners discussed the underlying medical rationale of their opinions, if necessary citing to specific evidence in the file.


If, for whatever reason, it was not possible or feasible to have the prior examiners provide this further comment, then the Appeals Management Center (AMC) was directed to have others do it that are qualified to make this necessary determination regarding employability.  In this eventuality, the Veteran may need to be reexamined, but this was left the designees' discretion as to whether additional examinations were needed or responses instead could be provided by just reviewing the existing evidence in the claims file.

This additional medical comment was provided in February 2013 and, primarily based on it, the AMC issued a Supplemental Statement of the Case (SSOC) in April 2013 continuing to deny the claim, as did the Board subsequently in a May 2013 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), which in February 2014 granted a Joint Motion that had asked the Court to vacate the Board's decision denying this claim and remand it back to the Board for readjudication consistent with the Joint Motion for Remand (JMR).  Specifically, the JMR directed the Board to consider the Veteran's grade-school education and employment history, namely, his experience as a truck driver, and discuss these factors in its analysis of whether he is able, despite the effects of his service-connected disabilities, to obtain employment (even in a sedentary capacity inasmuch as the limited nature of his education and narrow work experience could impose additional difficulties on his efforts to find employment).

In June 2014, since return of the file to the Board for this readjudication, the Veteran's attorney, who represented him in the appeal to the Court and continues to represent him before VA, submitted a private vocational rehabilitation assessment report from L. R. K., M.Ed., CRC, and waived the right to have the RO/AMC initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 U.S.C.A. § 20.1304 (2013).  Mainly because of this additional assessment, the Board is granting the claim rather than again denying it as previously.

Consider also that the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bilateral hearing loss, rated as 60-percent disabling since January 12, 2006; posttraumatic stress disorder (PTSD), rated as 30-percent disabling since April 28, 2006; left foot cold injury, rated as 
20-percent disabling since January 12, 2006; and tinnitus, rates as 10-percent disabling since January 12, 2006.  The combined rating for these disabilities has been 80 percent since April 28, 2006.

2.  With the benefit of the additional evidence that has been submitted since return of this case to the Board from the Court, it now is just as likely as not the Veteran's service-connected disabilities preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education and prior work experience and training, but not his age and disabilities that are not service connected.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are not met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2012) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he or she has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities. See 38 C.F.R. § 4.16(a).  If the Veteran does not meet these threshold requirements, then the claim may be referred for consideration as to whether a TDIU is warranted on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Here, the Veteran is service connected for bilateral hearing loss, rated as 60-percent disabling effectively since January 12, 2006; PTSD, rated as 30-percent disabling effectively since April 28, 2006; a cold injury to the left foot, rated as 20-percent disabling effectively since January 12, 2006; and tinnitus, rated as 10-percent disabling effectively since January 12, 2006.  Therefore his combined rating for these several service-connected disabilities since April 28, 2006, has been 80 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  His claim for a TDIU was received in June 2007.  He therefore has met the threshold minimum rating requirements for consideration of a TDIU on a schedular basis, meaning under § 4.16(a) rather than § 4.16(b), for the entire period under consideration.

While the regulations do not provide a definition of "substantially gainful employment," it has been defined it as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Faust v. West, 13 Vet. App. 342 (2000).  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court recognized the following standard announced in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, for a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places him or her in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran left school after the 8th grade.  While in the military, he served in a tank battalion.  Following service he worked in a warehouse and later from 1970 through 1993 as a truck driver.  He has asserted that he retired in 1993 because of his painful left foot-which he had to use when driving a truck-and because he was at retirement age.  He also alleges, however, that he is unable to return to the workforce in any meaningful capacity, physical or sedentary, owing to the severity of his several service-connected disabilities, so is unemployable because of these disabilities and, thus, entitled to a TDIU.  

As the Board pointed out when previously denying this claim, none of the VA compensation examiners that have examined the Veteran found him unemployable due to his service-connected disabilities.  But, as the JMR agreed, none of the examiners also considered his education and employment history, including when determining that sedentary (even if not physically-demanding) work is still a viable possibility.  Some of the examiners did opine that his disabilities would have a negative impact on employment.  As an example, his hearing loss would make it difficult for him to use the phone or hear when there is a crowd of people or background noise.  It therefore would prevent working where there are loud noises or where acute hearing ability is required for the job.  See the reports of the VA examinations in April 2012 and February 2013.  The Veteran's PTSD causes him to have significant difficulty relating to people in an appropriate manner, and he tends to isolate and withdraw from people.  His abstract thinking is consistent with his grade level.  His thought processes are slow, resulting in slower communication.  He has halting speech and trouble concentrating.  See the reports of his VA examinations in February 2007 and April 2012.  His cold injury symptoms affecting his left foot (i.e., numbness, tingling, pain, and onychomycosis) severely affect his ambulation and limit his ability to perform activities of daily living (ADLs).  He experiences pain in this foot after walking or standing for even short periods.  If he did find employment, he would need appropriate clothing for his foot due to painful burning and excessive sweating.  See the reports of his VA examinations in October 2007 and February 2013.

His ratings for these service-connected disabilities, however, contemplate that he will have this type of functional impairment - including in terms of his employment and employability.  See 38 C.F.R. §§ 4.1, 4.15.  So, according to the holding in Van Hoose and that line of precedent cases, there must be a level of impairment above and beyond that to also warrant granting a TDIU.


Ultimately, though, a TDIU is an adjudicative determination, not primarily a medical one, though medical evidence is to be considered (as is lay evidence) and weighed in the TDIU adjudication.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

During his November 2012 hearing, the Veteran reported that he cannot hear without his hearing aids, and that he reads lips.  He can only use the phone if he is wearing his hearing aids.  His hearing aids create some difficulties because if he turns them up in order to hear something, in particular, he is then confronted by the magnification of all other sounds, and he cannot make out what is being said.  He said his tinnitus contributes to his difficulties hearing.  He said that his left foot prevents him from walking or standing for prolonged periods, and he cannot do any activity requiring this.  As for his PTSD, he asserted that he cannot be around or among crowds and cannot tolerate loud noises.

As already mentioned, to further supplement the record and his claim, the Veteran underwent a vocational assessment in June 2014, which considered the impact of his service-connected disabilities on his ability to obtain and maintain substantial gainful employment.  The rehabilitation counselor noted the Veteran only had an 8th grade education, and that he operated a tank while in service.  After service, he had worked as a truck driver, loading and unloading equipment for a construction company.  She observed that all of his employment experience required use of his left foot to operate heavy construction trucks.  She opined that he was not employable because his middle-school education limits his ability to enter occupations requiring any sort of academic skill, shutting him out of most sedentary positions.  His experience simply is not transferable to another field.  Further, he does not have the ability to undergo training to enter another field, such as VA vocational rehabilitation, and he lacks the knowledge or skill for complex tasks.  He has no experience with modern equipment, aside from his skills as a truck driver.  

Unlike when previously deciding this claim, with the benefit of this additional evidence (private vocational assessment) the Board finds that a TDIU is now warranted and has been since the filing of this claim, especially when all reasonable doubt concerning this is resolved in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  As explained, his training and work experience have left him with skills that are not readily transferable to another field.  He has an 8th grade education and has the abstract thinking ability of an 8th grader, and he would not likely be successful even if attempts were made to train him for a new type of job.  His impairments cause difficulty hearing and understanding people, and he has significant difficulties in relating to people appropriately.  He avoids crowds and isolates.  His thought processes and communication are slow, commensurate with his level of education.  His ambulation is severely limited, and he cannot stand for prolonged periods.  In short, there is no evidence, aside from mere conjecture, showing he can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Accordingly, the claim is being granted.


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


